COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Gerardo Barrientos v. The State of Texas

Appellate case number:       01-18-00626-CR

Trial court case number:     1548730

Trial court:                 248th District Court of Harris County

        Appellant has filed a pro se motion requesting a copy of the appellate record and an
extension of 30 days to file a response to his counsel’s Anders brief. On December 10,
2019, we issued an order directing the trial court clerk to provide a complete copy of the
appellate record to appellant, and to certify to this Court within 15 days the date upon which
delivery of the record to appellant was made. We have not received the certification from
the trial court clerk. We grant appellant’s motion.
        We order the trial court clerk to immediately provide a copy of the record, including
the clerk’s record, the reporter’s record, and any supplemental records, to appellant. We
further order the trial court clerk to certify to this Court, within 5 days of the date of this
order, the date upon which delivery of the record to appellant is made.
       We note that appellant’s current address is:
       Gerardo Barrientos (TDCJ #: 02199209)
       Texas Department of Criminal Justice, Lewis Unit
       777 F.M. 3497
       Woodville, Texas 75990
       Appellant’s response to his appointed counsel’s brief shall be filed no later than
February 14, 2020. If appellant needs additional time to respond, the Court will consider
a motion to extend time filed on or before February 14, 2020. See TEX. R. APP. P. 10.1(a),
10.5(b).
      It is so ORDERED.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually       Acting for the Court


Date: _January 9, 2020_____________________




                                             2